Citation Nr: 0526347	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  96-39 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran retired from military service in September 1994 
being credited with more than 24 years of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Regional Office (RO) in Washington, D.C.  The veteran 
appealed.  In September 1997, November 2000, and October 
2003, the Board remanded the claim for additional 
development.  The Board notes that subsequent to the RO's 
decision, jurisdiction over the claims files was transferred 
to the RO in Roanoke, Virginia.  


FINDING OF FACT

The veteran's degenerative joint disease of the lumbosacral 
spine is productive of subjective complaints of daily pain 
with evidence of disc herniation and arthritis, 95 degrees of 
flexion, with no more than moderate limitation of motion, but 
not: listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion; nor intervertebral disc syndrome 
(IDS) productive of severe; recurring attacks, nor IDS with 
intermittent relief incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, nor favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (as in effect prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (as in effect September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

The veteran argues that an increased rating is warranted.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As for the history of the veteran's low back disorder, see 38 
C.F.R. § 4.1 (2004), the veteran's service medical records 
show that he was treated for low back pain on several 
occasions, with assessments that included degenerative disc 
disease.  An April 1992 magnetic resonance imaging (MRI) 
report contains an impression of mild spinal stenosis at L3-4 
and mild to moderate spinal stenosis at L4-5, and minimal 
right paracentral focal disc bulge at L5-S1.  A November 1993 
medical board report contains a diagnosis of lumbar spinal 
stenosis.  

In December 1994, the RO granted service connection for 
"degenerative changes, herniated nucleus pulposus, lumbar 
spine."  In May 1996, the RO denied the veteran's claim for 
an increased rating.  The veteran has appealed.  The Board 
notes that the RO has characterized the veteran's low back 
disability in a number of different ways over the years.  
Most recently, a March 2005 supplemental statement of the 
case characterizes the disability as "degenerative joint 
disease of the lumbosacral spine," and a March 2005 rating 
decision characterizes the disability as "degenerative joint 
disease of the lumbar spine with stenosis at L4-5 with disc 
protrusion into the left nerve root recess."  In this 
decision, the Board has not attempted to dissociate any low 
back symptoms from the veteran's service-connected low back 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The medical evidence includes reports from Stephen Plotnick, 
M.D., dated between 2001 and 2002.  A report, dated August 6, 
2002, states that the veteran had a history of myofascial 
pain syndrome, and lumbar spinal stenosis, and that he had 
been given sleep-enhancing muscle relaxants and 
antidepressants in addition to opioid analgesics for 
moderately severe cervical and lumbar pain.  The report 
states that he had been given an MRI test in January 2001, 
after complaining of being unable to walk for more than 10 
minutes without low back symptoms.  Dr. Plotnick stated that 
the veteran's spine pain represented a worsening of his 
service-connected lumbar spinal stenosis.  A January 2002 MRI 
report contains an impression noting L4-5 moderate diffuse 
disc protrusion, with a small amount of extruded material, 
and with bilateral facet joint and ligamentum flavum 
hypertrophy resulting in stenosis of the neutral canal and 
lateral recesses, L3-4 mild-moderate diffuse disc bulging and 
facet joint hypertrophy, and T12-L1 small central disc 
protrusion.  A November 2001 report is difficult to read, but 
appears to show treatment for low back symptoms, with 
impressions noting OA (osteoarthritis), and a low back 
condition.  A June 2001 report shows treatment for knee pain, 
with ancillary notations of moderate paraspinal spasm in the 
lower spine with pain with lateral bending, especially at the 
right and with full extension (central).  The assessments 
included osteoarthritis, lumbar region, facet quality, a left 
shoulder, a left knee condition, obstructive sleep apnea, 
obesity, deconditioning, and "Psychosocial stressors with 
sleep disruption.  May add anxiety component."  

A March 2001 QTC examination report shows that the veteran 
stated that he was not on physical therapy, and that he 
complained of left flank pain going into the thigh, which 
occurred five to ten times per week, often after bending or 
flexing the lumbar spine, or after walking 20 to 25 minutes.  
He also complained of low back stiffness, and daily low back 
pain that he described as "horrible to excruciating."  He 
stated that he could only climb stairs one at a time, and 
that he does not lift more than five to ten pounds.  On 
examination, posture and gait were normal, and there was no 
limitation of standing or walking.  He was in no apparent 
distress, and he was able sit, untie his shoes, and remove 
his clothing without any apparent difficulty.  Motor function 
in the lower extremities was normal, and there was no 
evidence of motor atrophy.  He was able to toe-walk, and 
heel-walk, and tandem gait.  He was able to sit and stand 
with his hands in front of him without the use of his hands.  
Sensory examination to pinprick was normal and reflexes were 
normal.  He had flexion from 0 to 95 degrees, extension from 
0 to 40 degrees, left lateral bending from 0 to 20 degrees, 
right lateral bending to 30 degrees, and rotation from 0 to 
35 degrees (bilaterally).  The X-ray report contains an 
impression noting a transitional lumbosacral vertebra with 
partial sacralization of L5, mild lumbar spondylosis, and 
lower lumbar facet arthropathy.  The diagnosis was mild to 
moderate facet hypertrophic changes with central spinal canal 
stenosis at L3-4 and L4-5, minimal right paracentral disc 
bulge of L5 and S1.  

An August 1999 VA examination report shows that the veteran 
complained of constant, not-radiating, diffuse back pain, 
with moderate flare-ups brought on by standing or sitting for 
long periods.  He had flexion to 100 degrees, extension to 35 
degrees, lateral bending to 40 degrees (bilaterally), left 
rotation to 70 degrees, and right rotation to 75 degrees.  
There was no evidence of spasm, weakness, or tenderness.  X-
rays revealed degenerative osteophytic changes at L3, L4, and 
L5.  The diagnosis was degenerative osteoarthritis of the 
lumbar spine.  

A July 1996 VA examination report shows that the veteran 
complained of constant, non-radiating low back pain.  There 
was mild paravertebral muscle spasm without any pelvic tilt.  
He had forward flexion to 80 degrees, extension to 30 
degrees, lateral bending to 30 degrees (bilaterally), and 
"normal" rotation.  A neurological examination, to include 
motor strength, gait, deep tendon reflexes, and sensation, 
were all entirely normal.  The  relevant diagnosis was 
mechanical low back pain.  

A March 1995 VA examination report shows that on examination, 
there were no postural abnormalities and no spasm.  The 
veteran had forward flexion to 95 degrees, extension to 35 
degrees, lateral bending to 40 degrees (bilaterally), and 
rotation to 35 degrees (bilaterally).  There was no evidence 
of spasm, weakness, or tenderness.  X-rays revealed 
degenerative osteophytic changes at L3, L4, and L5.  The 
diagnosis was degenerative osteoarthritis of the lumbar 
spine.  

Under DC 5293 (2004), a 40 percent rating is warranted for 
intervertebral disc syndrome (IDS), severe; recurring 
attacks, with intermittent relief.  

The Board has determined that the findings in evidence are 
not representative of severe IDS.  The Board initially notes 
that Dr. Plotnick's reports contain little in the way of 
useful findings.  For example, they contain little or no 
useful information as to lumbar spine ranges of motion, 
strength, or neurological findings.  His reports are 
therefore given less probative value than the March 2001 QTC 
examination report.  Cf. Francisco.  The QTC report shows 
that the veteran has reported having pain in the low back, 
with radiation to the thigh, but there is insufficient 
evidence of record to show that the veteran had severe; 
recurring attacks, with intermittent relief.  The findings 
inter alia, noted that his motor function in the lower 
extremities was normal, and there was no evidence of motor 
atrophy; he was able to toe-walk, and heel-walk, and tandem 
gait; he was able to sit and stand with his hands in front of 
him without the use of his hands; sensory examination to 
pinprick was normal and reflexes were normal.  Therefore, as 
the findings do not reflect severe IDS with recurring 
attacks, the criteria for a 40 percent rating under DC 5293 
have not been met.

A rating in excess of 20 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted where 
the limitation of motion in the lumbar spine is severe.  The 
Board finds that a rating in excess of 20 percent under DC 
5292 is not warranted.  The recorded ranges of motion for the 
low back in the March 2001 QTC examination report show that 
the veteran had flexion to 95 degrees, with 40 degrees of 
extension, 20 degrees of left lateral bending, 30 degrees of 
right lateral bending, and 35 degrees of rotation 
(bilaterally).  In the Board's judgment, the evidence does 
not show a severe limitation of motion.  The Board further 
points out that the examination reports dated between 1995 
and 2001 show that the veteran's recorded ranges of motion in 
the lumbar spine have not varied more than, at most, 20 
degrees in any specific direction.  In fact, when the 1995 
and 2001 ranges of motion are compared, the findings as to 
flexion, extension and rotation are all within five degrees 
of each other; lateral bending is within 20 degrees on the 
left, and ten degrees on the right.  Accordingly, a rating in 
excess of 20 percent is not warranted under DC 5292.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5295.  The ranges of motion for the low 
back during the period in question have previously been 
noted.  Since 1995, the veteran has been shown to have 
between 80 and 100 degrees of flexion, with flexion most 
recently noted to be 95 degrees.  Although there is evidence 
of disc herniation and arthritis, the evidence is 
insufficient to show listing of whole spine to opposite side, 
positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under DC 5295, and that the preponderance of 
the evidence is against a 40 percent evaluation.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that in March 2005, the RO granted service connection for 
radiculopathy of the left leg, evaluated as 20 percent 
disabling, with an effective date of August 6, 2002.  
Furthermore, the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows that there was 
increased pain on motion, the evidence does not otherwise 
show functional loss due to pain to warrant a rating in 
excess of 20 percent.  In particular, the Board notes the 
lack of such findings as neurological impairment (other than 
for left leg radiculopathy), loss of strength and muscle 
atrophy.  In this regard, as previously noted, the March 2001 
report contains findings inter alia noting that his motor 
function in the lower extremities was normal, that there was 
no evidence of motor atrophy; that he was able to toe-walk, 
heel-walk, and tandem gait, that he was able to sit and stand 
with his hands in front of him without the use of his hands, 
and that sensory examination to pinprick was normal and 
reflexes were normal.  In summary, when the ranges of motion 
in the back are considered together with the evidence showing 
functional loss -- to include the findings pertaining to 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy - - the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 
5292, 5293; DeLuca, supra.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit. Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002 and September 26, 2003 
(i.e., the effective dates of the new regulations). 
Therefore, the Board will now address whether, for the period 
on and after September 23, 2002, and September 26, 2003, the 
veteran is entitled to a higher rating under the new 
criteria.  It is noted that the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).

Under DC 5293 (as in effect September 23, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The new regulation also provides 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurologic 
symptoms.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 40 percent evaluation is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met within the 
applicable time period.  The Board first notes that with the 
exception of reports from Dr. Plotnick, dated in June and 
August of 2003, all of the relevant evidence pertaining to 
the veteran's low back is dated prior to the effective dates 
of the new regulations.  The Board's discussion of that 
evidence is incorporated herein.  Dr. Plotnick's August 2003 
report states that he has been treating the veteran for 
lumbar spinal stenosis with complicating myofascial pain in 
the cervical and lumbar spine musculature.  Dr. Plotnick 
noted the following: the veteran was treated in October 2002 
for complaints of lumbar pain, with severe pain down the left 
thigh, and fatigue; increases in medication were recommended.  
In November 2002, his sleep remained interrupted due to pain, 
and he complained of numbness of the thighs and forearms, and 
he was given sleep-enhancing antidepressants which were later 
increased (in February 2003).  In April 2003, he had an 
exacerbation of symptoms in the setting of what was felt to 
be a viral syndrome.  In June 2003, he complained of ongoing 
stiffness of the back, with pain in the afternoon and 
evening, with an increase in medication.  The report notes 
that the veteran is taking two sleep-enhancing 
antidepressants, a long-acting opiod nonsteroidal anti-
inflammatory agent, and increasing doses of short and long-
acting opiod medication to preserve function.  An associated 
June 2003 treatment report shows that moderate paravertebral 
muscle spasm was noted with moderate pain on lateral bending.  
The assessments were lumbar strain, fibromyalgia, insomnia, 
and generalized osteoarthritis.  

The Board finds that the criteria for an evaluation in excess 
of 20 percent have not been met.  As previously stated, the 
most recent recorded ranges of motion for the low back are 
contained in the March 2001 QTC examination report, which 
shows that the veteran had 95 degrees of flexion.  In 
addition, there is no evidence of ankylosis of the spine, or 
that forward flexion of the thoracolumbar spine is 30 degrees 
or less.  Finally, with regard to DC 5243, the evidence is 
insufficient to show that the veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  In particular, Dr. Plotnick's report shows that the 
veteran is receiving treatment and medication for a number of 
conditions for which service connection is not in effect and 
for which he may not therefore receive compensation, to 
include insomnia, a cervical spine condition, generalized 
osteoarthritis, and depression.  In addition, as previously 
noted relative to his earlier reports, his 2003 reports 
contain little in the way of useful findings, i.e., they 
contain little or no useful information as to lumbar spine 
ranges of motion, strength, or neurological findings.  
Finally, with regard to associated neurological 
abnormalities, as previously stated, service connection is in 
effect for radiculopathy of the left leg.  See General Rating 
Formula, Note 1; March 2005 rating decision.  Accordingly, 
the Board finds that a rating in excess of 20 percent is not 
warranted under the General Rating Formula, or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 
5243.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back disorder 
warrants no higher than a 20 percent rating.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in March 
2003 and February 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  There is no record that these forms were ever 
returned, or that a reply was received that was responsive to 
the RO's letters.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded VA examinations.  The Board notes that, in 
response to a June 1998 request from the RO, the office of 
"Van Atlantic, Orthopedic Specialist" stated that they did 
not have any medical records available for the veteran.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A rating in excess of 20 percent for is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


